United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-1414
                                  ___________

Dananai A. McCarthy,                     *
                                         *
            Appellant,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Captain Patrey; Lt. Carter; Sheriff      *
Ferguson; Nurse Sue McDonald,            * [UNPUBLISHED]
                                         *
            Appellees.                   *
                                    ___________

                            Submitted: December 30, 2008
                               Filed: January 16, 2009
                                ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Dananai A. McCarthy appeals following the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. McCarthy has provided no basis
for overturning the district court’s well-reasoned opinion, and we find none. See
Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008) (de novo review).
Accordingly, we affirm. See 8th Cir. R. 47B.



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.